PER CURIAM.
The rule with regard to executory contracts for the sale of goods as between vendor and vendee, laid down in Pope v. Manufacturing Co., 107 N. Y. 61, 13 N. E. 592, has no application to the present case. The question here is between principal and agent, and that question simply is whether the defendant shall repay to his agent moneys which the latter, pursuant to instructions, has paid out for him. The agent purchased property for the defendant, and paid for it. He did so at the defendant’s request. The property was delivered to the defendant, and now the agent’s assignee demands what the agent has paid out, together with the commission. The case is clear and simple, prima facie, and the attachment was properly sustained. The order should be affirmed, with §10 costs and disbursements.